DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to communications filed on 3/22/2021.
Claims 1-16 have been examined and are rejected. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (US 2015/0178784 A1) in view of Altberg et al. (US 2008/0262910 A1).
With regard to Claim 1, Oliver teaches:
A system for real-time omnichannel interactions for third-party advertisements, comprising: an omnichannel text-based communicator comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, a first computing device, wherein the first programming instructions, when operating on the processor, cause the first computing device to: 
receive a request for a redirect uniform resource locator from a user's computing device, wherein the request comprises an original marketable item and the user's preferred means of communication, wherein the user's preferred means of communication is selected from the group consisting of text messaging, email, and webchat; (a user 305 may employ a web application 310 to generate a unique QR code by selecting a property, good, or service to be promoted then electing to generate a sign link [Oliver: 0031; Fig. 3], wherein the web application may subsequently deliver a sales lead to a sales agent via SMS, email, or any other type of communication (i.e. via the user’s preferred means of communication) [Oliver: 0050; 0054]);
generate a unique redirect uniform resource locator associated with the original marketable item; (the web application may then generate a text message body 330 that will be used in the process of generating the QR code, and engages a web service 325 to generate the unique QR code which may provide a link comprising a shortened URL that leads to/generates 
send the redirect uniform resource locator to the user's computing device; (once the web application 310 has finished configuring the unique QR code or other sign with any desired imagery (e.g., stored in a file system 340) or other promotional information, the completed promotional document(s) 345 with the unique sign may then be provided to the user 305 [Oliver: 0035; Fig. 3]);
receive a customer's preferred means of communication related to the redirect uniform resource locator, wherein the customer's preferred means of communication is selected from the group consisting of text messaging, email, and webchat preferred communication option from a customer; and facilitate communication between the user and the customer using the user's preferred means of communication and the customer's preferred means of communication; (a user 405 scans 410 the QR code causing a new SMS message to be initiated which may include the user’s phone number which is received by the web service 430 and can then be used by the sales agent to communicate with the user regarding the original promotion or any other promotions, and wherein meaningful communication between the user and the business can then take place by text message, phone call, mail, or other means [Oliver: 0037; 0046]).

However, Oliver does not teach (where underlining indicates the portion of each limitation not taught):
wherein the request comprises an original uniform resource locator;
	

wherein the request comprises an original uniform resource locator; (a user interface which allows an advertiser to define a deal, wherein the advertiser may specify that the deal event occurs when the customer visits a web page at an URL specified by the advertiser [Altberg: 0287; 0291]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oliver in view of Altberg in order to provide a request comprising an original uniform resource locator in the system of Oliver. 
One of ordinary skill in the art would have been motivated to combine Oliver with Altberg as doing so would enable the advertiser to provide compensation when customers are directed to a particular web page offering goods/services of the advertiser [Altberg: 0291; 0297-98]. 

With regard to Claim 2, Oliver-Altberg teaches:
The system of claim 1, wherein the user requests a user-interface element associated with the redirected uniform resource locator; (a user 305 may request to generate graphic images such as QR codes [Oliver: 0033; Fig. 3]).

With regard to Claim 3, Oliver-Altberg teaches:
The system of claim 2, wherein the request for the user-interface element is processed by an application programming interface; (the web service is a specialized service that allows software developers to programmatically generate QR Codes, make and receive phone calls and send and receive text messages using its web service APIs [Oliver: 0033]).

With regard to Claim 4, Oliver-Altberg teaches:
The system of claim 1, wherein the request for the redirect uniform resource locator is processed by an application programming interface; (the web service is a specialized service that allows software developers to programmatically generate QR Codes, make and receive phone calls and send and receive text messages using its web service APIs [Oliver: 0033]).

With regard to Claim 5, Oliver-Altberg teaches:
The system of claim 1, wherein facilitation of communication is selected from the group consisting of text messaging-to-text messaging, webchat-to-webchat, email-to-email, text messaging-to-webchat, webchat-to-text messaging, text messaging-to-email, email-to-text messaging, webchat-to-email, and email-to-webchat; (meaningful communication between the user and the business can then take place by text message, phone call, mail, or other means [Oliver: 0037; 0046]).

With regard to Claim 6, Oliver-Altberg teaches:
The system of claim 1, wherein the redirect uniform resource locator sent back to the user is supplemented with additional programming code; (web application 440 generates parameterized trackable URLs for the user's rewards and reference links for the sales agent [Oliver: 0053]).

With regard to Claim 7, Oliver-Altberg teaches:
The system of claim 6, wherein the additional programming code redirects the customer to a domain-specific webpage; (web application 440 generates parameterized trackable URLs for the user's rewards and reference links for the sales agent, wherein the user’s browser is redirected to the URL [Oliver: 0053; 0042]. Altberg teaches that customers are directed to a particular web page offering goods/services of the advertiser [Altberg: 0291; 0297-98]).


With regard to Claim 8, Oliver-Altberg teaches:
The system of claim 7, wherein the domain-specific webpage comprises the redirect uniform resource locator; (web application 440 generates parameterized trackable URLs for the user's rewards and reference links for the sales agent, wherein the user’s browser is redirected to the URL [Oliver: 0053; 0042]. Altberg teaches that the system may require the advertiser to place a code in the web page at the specified URL to allow the tracking of the visits to the URL [Altberg: 0291-93]).

With regard to Claims 9-16, they appear substantially similar to the limitations recited by claims 1-8 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 9-16 are rejected for the same reasons as set forth in claims 1-8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Arzumanyan et al. (US 2019/0349720 A1) which teaches a voice call conversion system includes an interactive voice response app offering the voice caller an option to engage in a texting session with an intelligent interface on an application server.

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446